MEMORANDUM OPINION
                     Nos. 04-08-00914-CR, 04-08-915-CR, and 04-08-916-CR

                                       David SAUCEDO,
                                           Appellant

                                              v.

                                      The STATE of Texas,
                                            Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
               Trial Court No. 2007-CR-2034A, 2007-CR-3012, and 2008-CR-3427B
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: March 25, 2009

DISMISSED

           Appellant has filed a motion to dismiss each of the above numbered appeals by

withdrawing his notices of appeal. The motion is granted and these appeals are dismissed. See

TEX. R. APP. P. 42.2(a).



                                               PER CURIAM

DO NOT PUBLISH